IN THE SUPREME COURT OF THE STATE OF NEVADA


                    STEVEN LARUE SCOTT,                                  No. 70623
                    Petitioner,
                    vs.
                    THE EIGHTH JUDICIAL DISTRICT
                    COURT OF THE STATE OF NEVADA,
                    IN AND FOR THE COUNTY OF
                                                                            FILED
                    CLARK; AND THE HONORABLE ERIC                            JUL 32O
                    JOHNSON, DISTRICT JUDGE,
                    Respondents,
                    and
                    THE STATE OF NEVADA,
                    Real Party in Interest.



                           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                                 This original pro se petition for a writ of mandamus
                    challenges a "Notice of Stay Pending Nevada Supreme Court Appeal" filed
                    in district court by real party in interest.
                                 Petitioner asks this court to "determine an adequate remedy"
                    in the event that "the injunction (stay) was illegally imposed on
                    petitioner." Despite the title of real party in interest's notice, no stay
                    order has been entered in district court. Regardless, petitioner has
                    exercised his appeal rights by appealing from the order dismissing his
                    complaint, see Scott v. Cam by, Docket No. 70093, and any error with the
                    order dismissing petitioner's complaint will be reviewed in the context of
                    that appeal.   Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88
P.3d 840, 841 (2004) (explaining that the right to appeal provides an
                    adequate legal remedy precluding writ relief). In the event petitioner's
                    appeal was filed before the district court resolved a timely filed tolling

SUPREME COURT
        OF
     NEVADA


(0) 1947A    4Va,
                motion, that appeal will be dismissed as premature and the district court
                retains jurisdiction to resolve petitioner's motion for reconsideration. As
                petitioner has not met his burden of demonstrating that writ relief is
                warranted, Pan, 120 Nev. at 228, 88 P.3d at 844, we
                            ORDER the petition DENIED.




                                                            Gibbons


                cc: Hon. Eric Johnson, District Judge
                     Steven Larue Scott
                     Attorney General/Carson City
                     Attorney General/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                     2
01 1947A